                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARK S. ANDRISCIN                                               )
                                                                )
                 Plaintiff,                                     )
                                                                )
     -vs-                                                       )          Civil Action No. 18-568
                                                                )
NANCY A. BERRYHILL,                                             )
ACTING COMMISSIONER OF SOCIAL                                   )
SECURITY,                                                       )
                                                                )
         Defendant.                                             )

AMBROSE, Senior District Judge.

                                           OPINION AND ORDER


                                                    Synopsis

         Plaintiff Mark S. Andriscin (“Andriscin”) seeks judicial review of the Social

Security Administration’s denial of his claim for disability insurance benefits (“DIB”),

under Title II of the Social Security Act, 42 U.S.C. §§ 401-434. He alleges a disability

onset date of October 5, 2012. (R. 14)1 Following a January 31, 2017 hearing, during

which both Andriscin and a vocational expert (“VE”) appeared and testified, the ALJ

denied his claim. The parties have filed cross-motions for summary judgment. See ECF

Docket Nos. 12 and 14. For the reasons set forth below, Andriscin’s Motion is granted

and the Defendant’s Motion is denied. The ALJ’s decision is vacated and the case is

remanded for further consideration.

                                                     Opinion



1
 Andriscin initially alleged an onset date of July 31, 2008 but subsequently amended it to coincide with his 55 th
birthday.

                                                          1
   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records upon which a determination of the Commissioner

is based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.



                                               2
1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995

(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Andriscin’s claim for benefits. Specifically, he

found that Andriscin last met the Act’s insured status requirements on December 31,

2013. (R. 16) At step one, the ALJ concluded that Andriscin had not engaged in

substantial gainful activity since the alleged onset date. (R. 16) He further determined

that Andriscin suffered from severe impairments in the form of cervicalgia and

degenerative joint disease of the shoulder. (R. 16) The ALJ then found that Andriscin

did not have an impairment or combination thereof that met or medically equaled a

listed impairment. (R. 17) The ALJ concluded that Andriscin had the residual functional

capacity (“RFC”) to perform medium work, with the limitation to only occasional

overhead reaching. (R. 17) Finally, the ALJ found that, although Andriscin could not

return to his past relevant work, there were other jobs that existed in significant numbers

in the national economy that he could perform. (R. 19-20) Accordingly, the ALJ denied

benefits.

       III. Discussion



                                             3
   Andriscin challenges, in part, the ALJ’s conclusions at the second step of the

analysis, that he did not suffer from any severe mental impairments. I agree with

Andriscin that the ALJ’s reasoning on this issue is wanting and that a remand is

required. For instance, the ALJ acknowledges that Andriscin had a prescription for

valium. (R. 17) In fact, the ALJ references Andriscin’s visitations to Dr. Brancolini, the

pain management physician. Brancolini’s records are replete with references to

Andriscin’s prescription for valium. (R. 411, 421, 423, 430, 431, 439, 440, 446, 448,

454, 455) The ALJ also refers to Dr. Wilfong, Andriscin’s primary care physician. Again,

it is clear from a number of entries that Wilfong was prescribing Andriscin valium over a

prolonged period of time ranging in time from October of 2012 through July of 2013. (R.

221, 217, 219) Further, Wilfong’s records contain repeated references to “depression”

or “anxiety” in relation to Andriscin. (R. 208, 210, 211) Additionally, the State Agency

psychiatric consultant who reviewed Andriscin’s records noted that Wilfong’s March of

2013 exam showed a diagnosis of anxiety. (R. 41) Despite this evidence, the ALJ

observed that “there was no established mental health impairment diagnosis.” (R. 17)

   The ALJ’s failure to acknowledge the references in the record to anxiety or

depression and the consistent prescriptions for valium is troublesome. The ALJ notes

that Wilfong’s records are “largely illegible.” (R. 17) I agree that Wilfong’s records are

difficult to discern. However, these records may in fact contain information which

supports Andriscin’s claim of severe mental impairments, particularly in light of the

references to anxiety and depression and the prescription for valium.




                                              4
    Because I cannot discern from the ALJ’s opinion whether the assessment of

Andriscin’s mental health impairments was predicated upon mere oversight of records

or of factual inaccuracies, a remand is required.2 On remand, the ALJ should engage in

a thorough and thoughtful analysis of Andriscin’s diagnosis and treatment, if any, for

depression and anxiety. Given the ALJ’s reference to Wilfong’s “illegible” records, it may

be that those records might need to be transcribed or that a consultative examination is

required. In remanding, I do not mean to suggest that the decision denying benefits is

incorrect, only that, based upon the record before me, I cannot assure myself that the

ALJ’s basis for denying benefits is appropriate.3




2
  I recognize that typically, the failure to recognize an impairment as “severe” at the second step of the analysis
constitutes a “harmless error” and does not require remand. See Salles v. Commissioner of Soc. Sec., 229 Fed. Appx.
140, 145 n. 2 (3d Cir. 2007). However, when fashioning an RFC, the ALJ must consider all impairments, whether
severe or not. See Lopez v. Berryhill, Civ. No. 15-4175, 2019 WL 1930164, at * 2 (May 1, 2019), citing 20 C.F.R.
§§ 404.1545(a)(2); 416.945(a)(2). Here, the ALJ did not consider anxiety or depression when fashioning Andriscin’s
RFC. The ALJ specifically rejected Andriscin’s claim to do so. (R. 18) As such, I cannot consider the same to be a
“harmless error.”
3
  Because I am remanding the case, I need not address Andriscin’s other contentions.

                                                        5
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARK S. ANDRISCIN                             )
          Plaintiff,                          )
                                              )
    -vs-                                      )       Civil Action No. 18-568
                                              )
NANCY A. BERRYHILL,                           )
ACTING COMMISSIONER OF SOCIAL                 )
SECURITY,                                     )
                                              )
      Defendant.                              )

AMBROSE, Senior District Judge.




                                 ORDER OF COURT

      Therefore, this 2nd day of July, 2019, it is hereby ORDERED that the Defendant’s

Motion for Summary Judgment (Docket No. 14) is DENIED and the Plaintiff’s Motion for

Summary Judgment (Docket No. 12) is GRANTED. It is further ORDERED that the case

is REMANDED for further consideration consistent with the Opinion set forth above.

                                              BY THE COURT:

                                              /s/ Donetta W. Ambrose
                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                          6
